JUSTICE REINHARD, dissenting: I am in substantial agreement with the principles of law discussed in the majority opinion. I share the majority’s puzzlement with how the issue of any misunderstanding of the plea agreement could later arise when, on this record, the trial court at the time of the plea of guilty clearly asked whether there was any agreement as to sentence and was informed by defendant and his counsel that there was none. I depart from the majority opinion only in that I would find that defendant, through his actions, has waived the issue of his right to an evidentiary hearing on the voluntariness of his plea resulting from the alleged unfulfilled promise of the prosecutor. More specifically, when at the sentencing hearing the alleged broken promise of the State regarding the sentence recommendation was first mentioned by defendant’s counsel, the trial judge suggested that defendant could move to withdraw his guilty plea. No motion to withdraw the plea of guilty and vacate the judgment was ever made by defendant. Supreme Court Rule 604(d) (103 Ill. 2d R. 604(d)) expressly provides for such a procedure. The failure to timely make such a motion will result in the dismissal of a direct appeal. (People v. Frey (1977), 67 Ill. 2d 77, 364 N.E.2d 46.) The purpose of Rule 604(d) is to expeditiously dispose of matters beyond the record, matters which amongst others would show that a plea of guilty was not voluntarily made. 67 Ill. 2d 77, 85, 364 N.E.2d 46. While it has been held that the failure to file a 604(d) motion to withdraw the plea of guilty will not bar a defendant from raising the claim of an unfulfilled promise of leniency in a post-conviction proceeding (People v. Parker (1978), 57 Ill. App. 3d 697, 700-01, 373 N.E.2d 737), under the particular circumstances here, defendant should not be able to avail himself of an evidentiary hearing in the context of a post-conviction proceeding when he declined the opportunity at the plea proceedings. In essence, defendant seeks an evidentiary hearing several years after the plea of guilty proceedings when, after the suggestion of the trial judge to consider moving to withdraw the plea of guilty, he chose to forego the opportunity to do so. Defendant knew of his claim of an unfulfilled promise by the State and was informed he could move to withdraw his plea of guilty. He elected not to seek an evidentiary hearing or move to withdraw his plea of guilty at that time. I would find defendant has waived the opportunity to seek an evidentiary hearing and present the issue in this post-conviction proceeding. Cf. People v. Miller (1983), 120 Ill. App. 3d 495, 501-02, 457 N.E.2d 1373.